PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/105,069
Filing Date: 20 Aug 2018
Appellant(s): Craddock et al.



__________________
Scott Wolinsky
Reg. No. 46,413
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 2/5/21 in response to the office action mailed 9/21/20.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/21/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

		The following grounds of rejection are applicable to the appealed claims.
The examiner maintains all rejections.
Claims 1, 5-7, 9, 13, 15-16, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kroeger (US 20200005489 A1), hereinafter referred to as Kroeger.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Anderson (US 20100094499 A1), hereinafter referred to as Anderson.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Baba et al. (US 20190052792 A1), hereinafter referred to as Baba.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Davis et al. (US 20190243376 A1), hereinafter referred to as Davis.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Wirth et al. (US 20190129444 A1), hereinafter referred to as Wirth.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Shen et al. (US 20190132572 A1), hereinafter referred to as Shen.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Smolyanskiy et al. (US 20190295282 A1), hereinafter referred to as Smolyanskiy.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Javidnia et al. (US 20180027224 A1), hereinafter referred to as Javidnia.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Turner et al. (US 20200005489 A1), hereinafter referred to as Turner.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Miyagawa et al. (US 20150049345 A1), hereinafter referred to as Miyagawa.

(2) Response to Argument
The examiner summarizes the various points raised by the appellant and addresses replies individually.
As per appellant’s arguments filed 2/5/21:
(I)	Regarding claim 1, which was rejected under 35 USC 102(a)(2) as being anticipated by Kroeger, appellant argues that Kroeger fails to disclose the limitation of claim 1 which recites a method for assessing operation of two cameras or more comprising 
In response to (I), Examiner respectfully disagrees and argues that, as stated in the final rejection, Kroeger does discloses a method for assessing operation of two cameras or more comprising generating, by the one or more processors, a first feature vector for the first image and a second feature vector for the second image (See at least Fig. 1 in Kroeger: Kroeger discloses that at operation 112, a process for calibrating cameras disposed on an autonomous vehicle includes identifying point pairs which comprise, in the illustrated example, first points 114a, 116a, 118b, 120a, 122a, 124a, 126a, 128a, 130a, 132a in the first image 110(1) and matching second points 114b, 116b, 118b, 120b, 122b, 124b, 126b, 128b, 130b, 132b in the second image 110(2) [See at least Kroeger, 0022]. The definition of “vector” used in examiner’s interpretation from the final rejection is that a vector, to one of ordinary skill in the art of image processing, is understood to refer to any array, list, or set of data points. The “first points” identified in [Kroeger, 0022] and “second points” identified in [Kroeger, 0022] as part of the process of generating the subset of point pairs in Kroeger are therefore being interpreted by examiner as the first feature vector and second feature vector, respectively. The idea of generating a first feature vector for the first image and second feature vector for the second image is disclosed in paragraphs [0002]-[0004], [0020], [0052], [0059], [0062], and [0064] of appellant’s specification and these paragraphs contain no details contrary to this interpretation of generating feature vectors).
Examiner notes that appellant’s arguments, as previously stated, depend on the idea that a “vector” may not be interpreted to be an array or list of data. However, examiner holds that anyone of ordinary skill in the art would understand a vector to be an array or list of data rather than other definitions. For the convenience of the Board, examiner is including a list of prior art which explicitly defines a vector to be an array or list of data:
Murata (US 20100104208 A1) – Murata discloses an image processing method wherein “image data is converted from a matrix of a two-dimensional array into a vector type of one-dimensional array” [See at least Murata, 0051]
Baer (US 20030030744 A1) – Baer discloses an image processing method which “collapses the two-dimensional image data array into a one-dimensional vector” [See at least Baer, 0037]
Ben Shalom et al. (US 20140343889 A1) – Ben Shalom et al. discloses an image processing system wherein “A pressure distribution histogram may be obtained by creating a one dimensional array, or vector, of pertinent data relating to a pressure image feature” [See at least Ben Shalom et al., 0176]


(II) Regarding claim 2, which was rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Anderson (US 20100094499 A1), applicant argues that the claim should be patentable over these references.
In response to (II), this is a similar argument with respect to claim 1 and examiner incorporates his response from above.

(III) Regarding claim 3, which was rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Baba et al. (US 20190052792 A1), applicant argues that the claim should be patentable over these references.
In response to (III), this is a similar argument with respect to claim 1 and examiner incorporates his response from above.

(IV) Regarding claim 4, which was rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Davis et al. (US 20190243376 A1), applicant argues that the claim should be patentable over these references.
In response to (IV), this is a similar argument with respect to claim 1 and examiner incorporates his response from above.

(V) Regarding claim 8, which was rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Wirth et al. (US 20190129444 A1), applicant argues that the claim should be patentable over these references.
In response to (V), this is a similar argument with respect to claim 1 and examiner incorporates his response from above.

(VI) Regarding claim 10, which was rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Shen et al. (US 20190132572 A1), applicant argues that the claim should be patentable over these references.
In response to (VI), this is a similar argument with respect to claim 1 and examiner incorporates his response from above.

(VII) Regarding claim 11, which was rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Smolyanskiy et al. (US 20190295282 A1), applicant argues that the claim should be patentable over these references.
In response to (VII), this is a similar argument with respect to claim 1 and examiner incorporates his response from above.


(VIII) Regarding claim 14, which was rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Javidnia et al. (US 20180027224 A1), applicant argues that the claim should be patentable over these references.
In response to (VIII), this is a similar argument with respect to claim 1 and examiner incorporates his response from above.

(IX) Regarding claims 17-18, which were rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Turner et al. (US 20200005489 A1), applicant argues that the claims should be patentable over these references.
In response to (IX), this is a similar argument with respect to claim 1 and examiner incorporates his response from above.

(X) Regarding claim 21, which was rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Miyagawa et al. (US 20150049345 A1), applicant argues that the claim should be patentable over these references.
In response to (X), this is a similar argument with respect to claim 1 and examiner incorporates his response from above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        
Conferees:


/DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3600
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.